Lawrence, Judge:
The appeals for a reappraisement, enumerated in the schedule attached to and made a part of the decision herein, present the question of the proper dutiable value of certain bicycle tires and tubes, imported from Germany.
The parties hereto have entered into a stipulation of fact, wherein it has been agreed as follows:
1— That the merchandise the subject of the reappraisement appeals enumerated in Schedule A, hereto annexed and made a part hereof, consists of bicycle tires and tubes, exported from Germany during the period from December 1958 through October 1959.
2— That said merchandise is not included in the Final List (T.D. 54521), published by the Secretary of the Treasury pursuant to Section 6(a) of the Customs Simplification Act of 1956; and that on the dates of exportation herein such or similar merchandise was freely offered for sale for exportation to the United States pursuant to Section 402(b), Tariff Act of 1930, as amended by the said Customs Simplification Act of 1956.
3— That the export values for the dates of exportation herein are represented by the Entered values.
Upon tbe agreed facts of record, the court finds and holds that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (19 *554TJ.S.C. § 1401a(b)), is tbe proper basis of value for tbe bicycle tires and tubes in issue and that said value is represented by tbe entered values.
Judgment will issue accordingly.